Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                          Case No. 20-CR-20267-GRAHAM/McALILEY

  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  TAVALAS ARCURMS,

         Defendant.
                                          /

                                              ORDER


         THIS CAUSE came before the Court originally on Defendant’s Motion to Suppress,

  pursuant to the Fourth Amendment to the United States Constitution, attacking the evidence seized

  from his residence as consequence of a State of Florida issued search warrant in case No. 20-cr-

  20267-Graham(ECF No. 29). The matter is now before the Court on the Magistrate Judge’s Report

  and Recommendation (ECF No. 35), and Defendant’s objections and the Government’s Response

  to Defendant’s objections to the Magistrate Judge’s Report and Recommendation. (ECF Nos. 37,

  39).

  I.     BACKGROUND

         This matter arose from a search warrant executed on September 1, 2020 by the Miami-

  Dade police department. Officers searched Defendant’s home and seized firearms, firearm

  paraphernalia, electronic devices, identity theft information, and fraud material. Consequently,

  Defendant was indicted on possession of access devices in violation of 18 U.S.C. 1029(a)(3),
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 2 of 9




  aggravated identity theft in violation of 18 U.S.C. 1028A(a)(1), and possession of a firearm and

  ammunition by a convicted felon in violation of 18 U.S.C. 922(g)(1). (ECF No. 23).

         Defendant moves for an Order suppressing evidence seized from his residence because the

  supporting Affidavit lacked probable cause to believe that the property sought would be found

  there. (ECF No. 29). The Government filed its response in opposition to Defendant’s Motion

  asserting that Defendant misapplied the probable cause standard and the applicability of the Leon

  Good Faith exception applied. (ECF No. 31). In reply to the Government’s Response, Defendant

  opposed the Leon Good Faith exception by asserting the “bare bones” nature of the Affidavit (ECF

  No. 32).

         This matter was referred to United States Magistrate Judge Chris McAliley, pursuant to 28

  U.S.C. § 636 and the Local Magistrate Rules of the Southern District of Florida. (ECF No. 33).

  Magistrate Judge McAliley issued a Report recommending that Defendant’s Motion to Suppress

  be denied. (ECF No. 35). Defendant filed timely objections to the Magistrate Judge’s Report and

  Recommendation. (ECF No. 37). Thereafter, the Government responded to Defendant’s

  objections. (ECF No. 39). After consideration and for the reasons set forth below, this Court finds

  Defendant’s objections unconvincing or lack merit and adopts the Magistrate Judge’s

  recommendation in its entirety and as supplemented by this final Order.

  II.    DISCUSSION

         On August 21, 2020, Miami-Dade Police Detective Yunieski Arriola (Detective Arriola)

  observed a video posted to Defendant’s Instagram account depicting a “black male,” known as

  Fabien Nathaniels (Nathaniels), holding a rifle in his right hand. Both, Defendant and Nathaniels,

  were on supervised release for possession of a firearm by a convicted felon. Ten days later, on

  August 31, 2020, Detective Arriola applied for and obtained a warrant to search Defendant’s

  residence at 253 NW 52nd Street, Miami, Florida 33127. The Affidavit included Detective

                                                 2
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 3 of 9




  Arriola’s years of experience and personal knowledge of the investigation, a succinct criminal

  history and electronic monitoring reports of Defendant and Nathaniels, two screenshots of the

  Instagram post, a proper description of the “premises,” and the property sought evidencing felony

  violations.

         The Fourth Amendment guarantees that “no Warrants shall issue, but upon probable cause,

  supported by Oath or affirmation, and particularly describing the place to be searched, and the

  persons or things to be seized.” U.S. CONST. amend. IV. Probable cause as to a search warrant

  exist when “the totality of the circumstances” sets forth that ‘there is a fair probability that

  contraband or evidence of a crime will be found in a particular place.’” Illinois v. Gates, 462 U.S.

  213, 238 (1983). The Supreme Court reiterated when a reviewing court determines the sufficiency

  of an affidavit, they must “pa[y] great deference” to the issuing magistrate’s determination, and

  not conduct a de novo review. Id. at 236. Furthermore, the “task of the issuing magistrate is simply

  to make a . . . common-sense decision . . .” and the reviewing court “ensure[s] the magistrate had

  a ‘substantial basis’” to conclude that probable cause existed by considering only the information

  brought to the issuing judge’s attention. Id. at 238; United States v. Lockett, 674 F.2d 843, 845

  (11th Cir.1982).

         a. Probable Cause

         Defendant moves to suppress all evidence seized from his residence, arguing the supporting

  Affidavit lacked probable cause to issue a search warrant. However, the search warrant application,

  as noted in the Magistrate Judge’s Report, “presented clear evidence that ten days prior,”

  Defendant and Nathaniels were at the residence when a video—depicting a convicted felon holding

  a rifle—was posted to Defendant’s Instagram account. The “Probable Cause” section of the

  Affidavit included Detective Arriola’s years of experience and personal knowledge of the




                                                  3
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 4 of 9




  investigation, the prior conviction records of Nathaniels and the Defendant, their electronic

  monitoring reports from August 21, 2020, and two screenshots of the Instagram post. Specifically,

  the affiant sought, in relevant part, any firearms, firearm paraphernalia, Defendant’s cell phone

  “which may have been used for the creation of this video, ” and the clothing and/or footwear worn

  by Nathaniels at the time the video was created.

         Considering the affidavit presented to the issuing judge, Circuit Court Judge Christina

  DiRaimondo of the Eleventh Judicial Circuit of Florida, this Court finds that it did not lack probable

  cause, and thus, there was a “fair probability” that the property sought at Defendant’s residence

  would be found there. Id. Specifically, the Court notes that because it is reasonable to conclude

  individuals keep items at their residence, the circuit court judge could form a reasonable belief that

  Defendant’s cell phone—likely used to create the video—would be found at his home. Therefore,

  at a minimum, the Circuit Court Judge had a “substantial basis” to conclude with a “fair

  probability” that the cell phone evidencing a possible crime would be found at Defendant’s

  residence. Gates, 462 U.S. at 238. This Court agrees with the Magistrate Judge’s finding that “both

  Defendant’s and Nathaniel’s blatant, public display of firearms, following their history of unlawful

  possession and/or use of firearms . . .” was sufficient information to base a finding that probable

  cause existed to search for evidence of wrongdoing at Defendant’s residence. (ECF No. 35). In

  particular, the firearm in the video and Defendant’s cell phone, inter alia.

  Next, Defendant contends that there was nothing to indicate Nathaniels lived with him or that

  weapons would be found at his residence to establish probable cause. (ECF No. 29). However, the

  electronic monitoring reports of Defendant and Nathaniels confirm they were at Defendant’s

  residence when the video was posted on August 21, 2020. Although the residence may not have

  been Nathaniels’ permanent residence, this Court finds that there was sufficient indicia to

  reasonably infer Nathaniels was present when the video was recorded. As the Magistrate Judge

                                                   4
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 5 of 9



  properly noted, the Fourth Amendment’s probable cause standard [does] not conclusively require

  proof that Nathaniels, the phone, or weapons remain at the residence ten days later. (ECF No. 35).

  Instead, this Court reviews “the totality of the circumstances” set forth in the Affidavit to conclude

  with a “fair probability” that some or all of the items being sought were present.

  Since it can be reasonably inferred that Nathaniels resided at Defendant’s residence when the

  crimes were committed, there was a “fair probability” that the firearm and phone would be found

  there. As stated by the Eleventh Circuit, convicted felons in possession of firearms “typically store

  these items on their property.” United States v. Anton, 546 F.3d 1355, 1358 (11th Cir.2008).

  Thus, the Circuit Court Judge had a “substantial basis” to conclude probable cause existed to

  search Defendant’s residence for evidence of the crime, i.e., the cellular phone and firearm.

         Additionally, Defendant contends “at no time in the video was [he] in possession of the

  firearm. The video clearly and at all times depicted Mr. Nathaniels as possessing the firearm.”

  (ECF No. 29). However, the evidence provided in the Affidavit supports a finding that Defendant

  constructively possessed the firearm at his residence. The Affidavit, in relevant part, sought “any

  and all firearms, ammunition, spent casings, projectiles, holsters, magazines and/or any other

  firearm paraphernalia which are deemed of evidentiary value.” The Eleventh Circuit Court of

  Appeals notes in Perez that:

         Constructive possession of a firearm exists when a defendant does not have actual
         possession but instead knowingly has the power or right, and intention to exercise dominion
         and control over the firearm. See United States v. Gunn, 369 F.3d 1229, 1235 (11th Cir.
         2004). A defendant's presence in the vicinity of a firearm or mere association with another
         who possesses that gun is insufficient; however, at the same time, “[t]he firearm need not
         be on or near the defendant's person in order to amount to knowing possession.” United
         States v. Wright, 392 F.3d 1269, 1273 (11th Cir.2004)

  United States v. Perez, 661 F.3d 568, 576 (11th Cir. 2011). The video posted to Defendant’s

  Instagram account depicted Nathaniels in possession of a firearm, and the electronic monitoring



                                                   5
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 6 of 9




  reports further confirmed that they were both at Defendant’s residence on August 21, 2020. This

  information is sufficient to conclude with a “fair probability” that Defendant knew the firearm was

  at his residence. Gates, 462 U.S. at 238. Likewise, Defendant could have “knowingly had the

  power or right, and intention to exercise dominion and control over the firearm.” Gunn, 369

  F.3d at 1235. For these reasons, this Court finds that there was a “fair probability” that Defendant

  either constructively or jointly possessed the firearm on August 21, 2020, when Nathaniels

  appeared in the Instagram video holding a rifle at Defendant’s residence.

         Furthermore, it is undisputed that Defendant and Nathaniels were previously convicted for

  possession of a firearm by a convicted felon, and thus, it can be inferred that both were aware that

  any violation of their supervised release could warrant new prosecution. In “the totality of the

  circumstances,” the Circuit Court Judge had a “substantial basis” to conclude that contraband, i.e.

  firearms, or evidence of a crime, i.e. Defendant’s cell phone, would be found at Defendant’s

  residence. Gates, 462 U.S. at 238. Therefore, this Court agrees with the Magistrate Judge’s finding

  that probable cause existed as to Defendant.

         Notably, the parties indicate that there was a second warrant issued resulting in the seizure

  of evidence indicating identity theft and fraud. There was no request for relief regarding the second

  warrant. Accordingly, the Court will not conduct a probable cause analysis of that warrant.

         b. Staleness Issue

         In Defendant’s Reply and Objection (ECF No. 32, 37), he contends that probable cause

  could not exist because the information provided in the Affidavit was too stale to issue a search

  warrant. An affidavit must “show that probable cause exists when the warrant is issued.” United

  States v. Bervaldi, 226 F.3d 1256, 1264 (11th Cir.2000); see Sgro v. United States, 287 U.S. 206,

  211 (1932). To resolve a staleness challenge:

         [Courts] do not apply some talismanic rule which establishes arbitrary time limitations for
         presenting information to a magistrate, rather, we review each case based on the unique
                                                  6
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 7 of 9




         facts presented. In this case-by-case determination we may consider the maturity of the
         information, nature of the suspected crime (discrete crimes or ongoing conspiracy), habits
         of the accused, character of the items sought, and nature and function of the premises to be
         searched.

  United States v. Harris, 20 F.3d 445, 450 (11th Cir.1994); see United States v. Bascaro, 742 F.2d

  1335, 1345 (11th Cir.1984).

         Here, the Court finds the warrant application filed ten days after observing the video did

  not dissipate probable cause. See United States v. Piloto, 562 F. App'x 907, 913 (11th Cir. 2014);

  United States v. Martinez, No. 13-20929-CR, 2014 WL 4209263, at *6 (S.D. Fla. Aug. 26,

  2014); Bascaro, 742 F.2d at 1346. The unlawful possession of a firearm by a convicted felon is an

  “on-going crime,” and will remain relevant to support probable cause. Piloto, 562 F. App'x at 913;

  see Bascaro, 742 F.2d at 1346. Having found “fair probability” that Defendant, a convicted felon,

  constructively or jointly possessed a firearm, this suspected “on-going” crime avoids a staleness

  issue and is consistent with the specific items sought—any firearms and Defendant’s cell phone—

  in the Affidavit. In addition, the electronic monitoring reports provided sufficient information that

  Defendant resided at the residence. For these reasons, the Court finds the information provided in

  the Affidavit was not stale, and the issuing judge had a “substantial basis” to issue the search

  warrant because probable cause existed. Gates, 462 U.S. at 238.

             c. Good Faith Exception Rule

         In response to Defendant’s motion, the Government asserts that, if the Court does not find

  probable cause for the search, the Good Faith Exception to the exclusionary rule applies. (ECF No.

  31). However, Defendant contends that this exception is inapplicable because the “bare bones”

  Affidavit lacked sufficient information to conclude the officers acted in good faith. (ECF No. 32).

  This Court notes that the Fourth Amendment, otherwise known as the exclusionary rule, seeks to

  “deter unlawful police misconduct       ” United States v. Leon, 468 U.S. 897, 919-20 (1984). As

  such, “inadmissible evidence obtained by police officers acting in reasonable reliance upon a
                                              7
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 8 of 9



  search warrant that is ultimately found to be unsupported by probable cause” will not be suppressed

  if the Leon Good Faith Exception applies. United States v. Martin, 297 F.3d 1308, 1312-13 (11th

  Cir. 2002). The Good Faith Exception applies in all instances except in the following situations:

         (1) where “the magistrate or judge in issuing a warrant was misled by information in an
         affidavit that the affiant knew was false or would have known was false except for his
         reckless disregard of the truth”; (2) “where the issuing magistrate wholly abandoned his
         judicial role . . . (3) where the affidavit supporting the warrant is “so lacking in indicia of
         probable cause as to render official belief in its existence entirely unreasonable”; and (4)
         where, depending upon the circumstances of the particular case, a warrant is “so facially
         deficient—i.e., in failing to particularize the place to be searched or the things to be
         seized—that the executing officers cannot reasonably presume it to be valid.


  Martin, 297 F.3d at 1313; (citing Leon, 468 U.S. at 922).

         Here, the only situation remotely relevant to the present case is “(3) where the affidavit

  supporting the warrant is ‘so lacking in indicia of probable cause as to render official belief in its

  existence entirely unreasonable.’” Id. This Court has found that the Circuit Court Judge had a

  “substantial basis” to conclude with “fair probability” that the warrant was supported by probable

  cause to search Defendant’s residence. Gates, 462 U.S. at 238. Because Defendant failed to carry

  his burden, to show that, “absent those misrepresentations or omissions, probable cause would

  have been lacking,” his “bare bones” Affidavit characterization does not apply here. Kapordelis,

  569 F.3d at 1291; See also United States v. Steiger, 318 F.3d 1039, 1045–46 (11th Cir. 2003).

         Moreover, this Court finds no evidence that the officers, in the application and execution

  of the search warrant, engaged in any unreasonable law enforcement activity or acted in bad faith

  while objectively relying on the search warrant issued by an impartial magistrate. Leon, 468 U.S.

  at 919-22. Therefore, this Court agrees with the Government’s assertion that the Leon Good Faith

  Exception to the exclusionary rule would be applicable to the present case in the event probable

  cause did not exist.




                                                   8
Case 1:20-cr-20267-DLG Document 40 Entered on FLSD Docket 07/26/2021 Page 9 of 9



  III.    CONCLUSION

          For the reasons stated above, the Court overrules Defendant’s objections and adopts the

  Magistrate Judge’s Report and Recommendation, denying Defendant’s motion to suppress.

  Accordingly, it is

           ORDERED AND ADJUDGED that United States Magistrate Judge McAliley 's Report

  is hereby RATIFIED, AFFIRMED and APPROVED in its entirety. (ECF No. 35). It is further

           ODERED AND ADJUDGED that Defendant’s Objections are overruled. (ECF No. 37).

  It is further

          ODERED AND ADJUDGED that Defendant’s motion is DENIED. (ECF No. 29).

          DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of July, 2021.


                                                     s/Donald L. Graham
                                                     DONALD L. GRAHAM
                                                     UNITED STATES DISTRICT JUDGE

  cc:     United States Magistrate Judge McAliley
          All Counsel of Record




                                               9
